E           EY      GENERAL
                              XAS




Honorable Henry Wade           Opinion No. C-329
District Attorney
Dallas County                  Re:    Sheriff's responsibility
Dallas, Texas                         in mental health cases.

Dear Mr. Wade:

          You have requested our opinion on the following
questions:

         1. Under what circumstances is it required
    that a police officer or Sheriff make a written
    application stating the circumStances under which
    an insane person wss taken into custody and,
    further, stating that it'is the officer's belief
    that the person is mentally ill and likely to
    cause injury to himself or others?

         2. . . .The procedure the sheriff's office
    should follow in handling insane persons as
    regards to their transportation and admission
    into private mental institutions?

          Article 5547-68, Vernon's CiviL Statutes, provides
for the admission and detention of patients under the Mental
Health Code in categories as follows:

         1.   Voluntary Hospitalization
         2.   Emergency Admission
         3.   Temporary Hospitalization
         4.   Indefinite Conunitrnent

          Article 5547-22 through 5547-26, Vernon's Civil
Statutes, which govern voluntary hospitalization, Article
5547-31 through 5547-39, Vernon's Civil Statutes, which
govern temporary hospitalization, and Article 5547-40 through
5547-57, Vernon's Civil Statutes, which govern indefinite
comnitnents, place no requirements or statutory duties upon

                           -1570-
                                                                .-




Honorable Henry Wade, page 2 (C-329)


peace officers to institute a proceeding for the commitment
of mentally ill persons.

          Articles 5547-27 through 5547-30, Vernon's Civil
Statutes, governs emergency admission of mentally ill persons.
Article 5547-27 sets forth the duties and authority of health
and peace officers where an emergency exists. Said Article
reads    as   follows:

             "Any health or peace officer, who has reason
        to believe and does bel&eve upon the representation
        of a credible person, in writing, or upon the basis
        of the conduct of a person or the circumstances
        under which he is found that the person is mentally
        ill and because of his mental.illness is likely to
        cause injury to himself or others if not iraneaiately
        restrained, may upon obtaining a warrant from any
        magistrate, take such person into cust0ay, and
        immediately transport him to the nearest hospital
        and make application for.his admission, pursuant to
        the warrant of the magistrate. Such person admitted
        upon such warrant may be detained in custody for a
        period not to exceed twenty-four (24) hours, unless
        a further written order is obtained from the County
        Court or Probate Court of such county, ordering
        further detention. Provided,,however, that should
        the person be taken into custody on a Saturday or
        Sunday, or a legal holiday, then the twenty-four
        hour period allowed for obtaining the court order
        permitting further detention shall begin at 9:OO
        o'clock a.m. on the first sueceedinq business day."

          Article 5547-28, V.C.S.; sets out the requirements
for admission of a patient to a mental or general hospital
under emergency conditions. This Article reads as follows:

             "The head of a mental hospital or a general
        hospital shall not admit nor detain any person
        for emergency observation and treatment unless:

              '*(a) A warrant has been obtained from a
        magistrate ordering the appxehension and taking
        into custody of such person to be admittea, or
        an order of protective  custody has been issued
                              -1571-
Honorable Henry Wade, page 3, (C-329)


     pursuant to Section 66 of this code;

         "(b) A written application is made by a
    health or peace officer who has such person in
    his custody stating the circumstances under
    which the person was taken into custody and
    the officer's belief ana the reasons therefor
    that the person is mentally ill and that
    because of his mental illness is likely to
    cause injury to himself or others if not
    immediately restrained; and.

          "(c) A written ana certified opinion is
     made by the medical officer'on duty at the
     hospital, that after a preliminary examination
     the person has symptoms of mental illness and
     is likely to cause injury to himself or others
     if not immediately restrained.'

          It is well to note that Article 5547-27 and
Article 5547-28, supra, apply to'those situations in which
there is an emergency which necessitates the immediate
hospitalization of a mentally ill person because his present
mental condition is such that the person is likely to cause
injury to himself or others if not innnediatelyrestrained.

          It should be further noted that paragraph (b) of
Article 5547-28 provides for a written application to be made
by the peace officer who is operating under the emergency
conditions as set forth in Article 5547-27, supra.

          After careful consideration of the applicable
statutes and the briefs submitted to us, we are of the opinion
that your conclusion correctly states the law in reference to
your first question. We therefore adopt, as the opinion of
this office, your conclusion which reads:

          "It is our opinion that the only instance
     when a~police officer must make a written
     application stating his opinion that the patient
     is mentally ill and is likely to cause injury to
     himself or others is when an emergency exists
     and a warrant is issued by a magistrate ordering
     the apprehension of the mentally ill person under
                           -1572-
Honorable Henry Wade, page 4 (C-329)


     the stated provisions,of Articles 5547-27
     and 5547-28, supra.

         "We are of,the further opinion that when
    the Probate Court has issued an order dealing
    with the commitment Of a mentally ill person
    that the officer so directed by the order is
    obligated to execute the sane.

         "An order of the Probate Court is complete
    within itself and may not be conditioned by a
    requirement that the-officer make any written
    application to a mental institution. Such
    would be unconstitutional in that it would
    place an illegal limitation upon the jurisdiction
    of the Probate Court. Therefore, when the Probate
    Court has issued an-order directing an officer to
    transport a mentally ill person to a mental
    institution the order is effective at the time
    of its issuance and no written application is
    necessary to make the order effective."

Transportation of Mentally 111 Persons

          In order to answer ybur second question, the
statutes under Chapter III, Part 4 of the Mental Health Code
must be reviewed. This-review reveals the follcming:

          When a person has been adjudged mentally ill by the
Court, said Court issues an order of Temporary Hospitalization
or Indefinite Commitment, and in said order commits the
mentally ill person to a designated State Mental Hospital, a
private mental hospital,'or to an agency of the United States
operating a mental hospital (Art. 5547-58).

          The Court may authorize a relative or other re-
sponsible person to transport the patient to the designated
mental hospital, or should the head of the designated hospital
advise the Court that hospital personnel are available for the
purpose, the Court may authorize the head of the hospital to
transport the patient to said hospital; otherwise, the Court
may authorize the sheriff to transport the patient to said
hospital. (Art. 5547-61)

                          -1573-
Honorable Henry Wade,,page 5 (C-329)


          When the Sheriff is to transport a patient, the
clerk of the committing Court shall issue a writ of com-
mitment in duplicate to him, commanding him to take charge
of the patient and transport him to the designated mental
hospital. (Art. 5547-62)

          The Sheriff shall not transport the patient in a
marked police or sheriff's car or allow the patient to be
accompanied by officers in uniform if other means are avail-
able. (Art. 5547-64)

          Every female patient shall be accompanied by a
female attendant unless accompanied by her father, husband or
adult brother or son during conveyance to the mental hospital.
(Art. 5547-64)

          When the patient is delivered to the mental
hospital, the Sheriff shall furnish one of the duplicate writs
of cormnitmentto the head of the mental hospital and the
hospital, in turn, shall give the Sheriff transporting the
patient a written statement acknowledging acceptance of the
patient and of any personal property belonging to him, and
the head of the hospital shall also file a copy of such
statement with the clerk of the Committing Court. (Art.  5547-
65)


          When an application for Temporary Hospitalization
or Indefinite Commitment is pending and a Certificate of
Medical Examination is filed stating that the patient is
mentally ill and is likely to cause injury to himself or
others, the Judge may order a health or peace officer to take
the proposed patient into custody and transport him to a
designated hospital. (Art. 5547-66)



           The only time a peace officer must make
      a written application stating the circumstances
      under which the person was taken into custody
      and stating his opinion that the person is men-
      tally ill and is likely to cause injury to




                           -1574-
Honorable Henry Wade, page 6 (C-229)


     himself or others is when an emergency exists,
     and a warrant of arrest is issued by a magistrate
     ordering the apprehension of the mentally ill
     person as provided by Articles 5547-27 and
     5547-28. Vernon's Civil Statutes.

         The procedure for peace officers in trans-
    porting mentally ill persons to designated
    hospitals is covered by statutes under Chapter XII,
    Part 4 of the Mental Health Code, and the pertinent
    statutes are discussed in the body of this opinion.

                          Yours very truly,

                          WAGGONER CARR
                          Attorney General




                             Assistant


BA:&h;bk

APPROVED:
OPINION COMMITTEE

W. V. Geppert, Chairman
Malcolm Quick
Wary K. Wall
Brandon Bickett


APPROVED FOR THE ATTOREEY GEEERAL
By: Roger Tyler




                          -1575-